
	
		III
		112th CONGRESS
		2d Session
		S. RES. 448
		IN THE SENATE OF THE UNITED STATES
		
			May 9, 2012
			Mrs. Boxer (for herself,
			 Ms. Collins, Mr. Kirk, Mr.
			 Cardin, Mr. Lautenberg,
			 Mrs. Gillibrand,
			 Mr. Blumenthal, Mr. Nelson of Florida, Mr.
			 Levin, Mr. Lieberman,
			 Mr. Wyden, Mrs.
			 Feinstein, Ms. Mikulski,
			 Mr. Schumer, and
			 Mr. Kohl) submitted the following
			 resolution; which was referred to the Committee on the Judiciary
		
		
			September 22
			 (legislative day, September 21), 2012
			Committee discharged; considered and agreed
			 to
		
		RESOLUTION
		Recognizing the 100th anniversary of
		  Hadassah, the Women’s Zionist Organization of America, Inc.
	
	
		Whereas Hadassah, the Women’s Zionist Organization of
			 America, Inc. (referred to in this preamble as Hadassah) was
			 established by Henrietta Szold on February 24, 1912;
		Whereas Hadassah is now the largest Zionist organization
			 for Jewish women, with more than 300,000 active members;
		Whereas Hadassah celebrated the 100th anniversary of its
			 founding on February 24, 2012;
		Whereas, since its founding, Hadassah has consistently
			 promoted the unity of the Jewish people and worked for the betterment of
			 communities in the United States and what is now present-day Israel;
		Whereas Hadassah was nominated for the 2005 Nobel Peace
			 Prize for its ongoing initiatives to use medicine as a bridge to peace;
		Whereas Hadassah conducts a wide variety of training
			 programs for medical personnel and students throughout the world;
		Whereas, in Israel, Hadassah initiates and supports
			 pace-setting health care, education, and youth institutions;
		Whereas the world-class Hadassah Medical Organization in
			 Israel is renowned for cutting-edge medical research;
		Whereas the Hadassah Medical Organization is constructing
			 the Sarah Wetsman Davidson Hospital Tower at Hadassah Medical Center as a gift
			 to Israel, to be officially dedicated at the Hadassah Centennial Convention in
			 October 2012;
		Whereas, in the United States, Hadassah—
			(1)enhances the
			 quality of American and Jewish life through education and Zionist youth
			 programs;
			(2)promotes health
			 awareness; and
			(3)provides personal
			 enrichment and growth for members; and
			Whereas Hadassah helps support young people by providing
			 scholarships for students and educating disadvantaged children: Now, therefore,
			 be it
		
	
		That the Senate—
			(1)congratulates
			 Hadassah, the Women’s Zionist Organization of America, Inc. on its 100th
			 anniversary; and
			(2)recognizes the
			 important contributions that Hadassah, the Women’s Zionist Organization of
			 America, Inc. has made to medical research and care, the health of communities,
			 the relationship between the United States and Israel, and the continuity of
			 Jewish heritage.
			
